Exhibit 10.23
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) is dated as of January 12, 2011, and is made by and among SPARTECH
CORPORATION, a Delaware corporation (the “Borrower”), each of the GUARANTORS (as
hereinafter defined), the LENDERS (as hereinafter defined), and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
(hereinafter referred to in such capacity as the “Administrative Agent”).
WITNESSETH:
     WHEREAS, reference is made to that certain Amended and Restated Credit
Agreement dated as of June 9, 2010, as amended by a First Amendment thereto
dated as of July 2, 2010 (collectively, the “Credit Agreement”), by and among
the Borrower, the Guarantors from time to time party thereto (the “Guarantors”),
the Lenders from time to time party thereto (the “Lenders”), and the
Administrative Agent; and
     WHEREAS, the Borrower and the Guarantors have requested the Lenders to
amend the financial covenants applicable to the Loan Parties and modify certain
definitions used in the calculation of the Fixed Charge Coverage Ratio
applicable to the Loan Parties, and the Lenders have agreed to such amendments
and modifications, subject to the terms hereof.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
     1. Definitions. Capitalized terms used in this Amendment unless otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement.
     2. Amendments to Credit Agreement.
     (a) The following definition in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:
          “Permitted Acquisition means an Acquisition (a) which is non-hostile,
(b) which occurs when no Potential Default or Event of Default exists or will
result therefrom, (c) after giving effect to which, (i) the Leverage Ratio
determined on a Pro Forma Basis as of the date of such Acquisition is not
greater than the lesser of (x) 3.00 to 1.00, or (y) the Leverage Ratio
requirement at the time of such Acquisition (as set forth in Section 8.2.8), and
(ii) no Potential Default or Event of Default will exist, including as a result
of any breach of any financial covenant set forth in this Agreement (in each
case determined as of the date of such Acquisition on a Pro Forma Basis, and
(d) after giving effect to all consideration paid and costs and

 



--------------------------------------------------------------------------------



 



expenses incurred in connection with such Acquisition, the Borrower has the
ability to borrow at least an additional $25,000,000 of Revolving Credit Loans.”
     (b) The following new definition is hereby inserted in Section 1.1 of the
Credit Agreement in alphabetical order:
          “Testing Date has the meaning specified in Section 8.2.18(b).”
     (c) Subsections (e) and (f) Section 8.2.4 [Loans and Investments] of the
Credit Agreement are hereby amended and restated as follows:
          “(e) advances, loans, extensions of credit or investments in the
ordinary course of business which either existed on January 3, 2011 or are
entered into after the end of the 2011 fiscal year of the Borrower; provided
that the aggregate amount of all such investments shall not exceed $15,000,000;
          (f) investments incurred in order to consummate Permitted Acquisitions
which were either effected prior to January 3, 2011 or are entered into after
the end of the 2011 fiscal year of the Borrower;”
     (d) Section 8.2.8 of the Credit Agreement is hereby amended and restated as
follows:
“8.2.8 Leverage Ratio. Permit the Leverage Ratio to exceed the following amounts
during the following periods, which Leverage Ratio shall be calculated in the
Compliance Certificates delivered pursuant to Section 8.3.3:

      Fiscal Quarter(s)   Maximum Leverage Ratio
January 12, 2011 through end of the first fiscal quarter of the Borrower’s 2011
fiscal year
  4.25 to 1.00
 
   
second fiscal quarter of the Borrower’s 2011 fiscal year
  4.50 to 1.00
 
   
third fiscal quarter of the Borrower’s 2011 fiscal year
  3.75 to 1.00
 
   
fourth fiscal quarter of the Borrower’s 2011 fiscal year
  3.50 to 1.00
 
   
first fiscal quarter of the Borrower’s 2012 fiscal year through the third fiscal
quarter of the Borrower’s 2012 fiscal year
  3.25 to 1.00
 
   
fourth fiscal quarter of the Borrower’s 2012 fiscal year through the third
fiscal quarter of the Borrower’s 2013 fiscal year
  3.00 to 1.00
 
   
fourth fiscal quarter of the Borrower’s 2013 fiscal year and thereafter
  2.75 to 1.00”

     (e) Section 8.2.13 of the Credit Agreement is hereby amended and restated
as follows:

-2-



--------------------------------------------------------------------------------



 



“8.2.13 Restricted Payments. Declare or make any Restricted Payment except that
(a) any Subsidiary may declare and pay Dividends to (i) the Borrower, (ii) a
Guarantor, and (iii) the parent of such Guarantor; and (b) the Borrower may
declare and pay Dividends and Stock Redemptions made after the end of the
Borrower’s 2011 fiscal year, provided that (i) no Potential Default or Event of
Default exists or would result therefrom, (ii) the Fixed Charge Coverage Ratio
determined on a Pro Forma Basis as of the date of such Restricted Payment is not
less than (x) 2.25 to 1.00 from the first fiscal quarter of the Borrower’s
fiscal year 2012 through the third fiscal quarter of the Borrower’s fiscal year
2012, and (y) 1.40 to 1.00 if such date is after the third fiscal quarter of the
Borrower’s fiscal year 2012, and (iii) the Leverage Ratio determined on a Pro
Forma Basis as of the date of such Restricted Payment is not greater than the
lesser of (x) 3.00 to 1.00, or (y) the Leverage Ratio requirement at the time of
such Restricted Payment (as set forth in Section 8.2.8).”
     (f) Section 8.2.18 of the Credit Agreement is hereby amended and restated
as follows:
“8.2.18 Capital Expenditures.
     (a) Permit Capital Expenditures of the Borrower and its Subsidiaries unless
the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis as of the date
of such Capital Expenditure, is not less than (i) 2.25 to 1.00 if such date is
before the last day of the fourth fiscal quarter of fiscal year 2012, or
(ii) 1.40 to 1.00 if such date is on or after the last day of the fourth fiscal
quarter of fiscal year 2012.
     (b) Notwithstanding the provisions of Section 8.2.18(a), as of the end of
any fiscal quarter (as used in this Section 8.2.18, each, a “Testing Date”), the
Loan Parties shall not allow the aggregate amount of Capital Expenditures for
the preceding period of three (3) consecutive fiscal quarters, plus the amount
of Capital Expenditures for the immediately following fiscal quarter, to exceed
$30,000,000 unless the Leverage Ratio as of such Testing Date shall be less than
3.00 to 1.00. Solely for purposes of this Section 8.2.18(b), the aggregate
amount of Capital Expenditures for each fiscal quarter of the Borrower in fiscal
year 2010 shall be deemed to be $5,400,000.”
     (g) The following new Section 8.3.5 is hereby inserted in the Credit
Agreement immediately following Section 8.3.4:
“8.3.5 Capital Expenditure Reporting. Within thirty (30) days after the end of
each fiscal quarter of the Borrower, a detailed report on the Capital
Expenditures of the Borrower and its Subsidiaries made during such prior fiscal
quarter, together with a budget for Capital Expenditures projected for the
current fiscal quarter, together with management’s commentary and analysis of
each project undertaken during such prior fiscal quarter.”
     3. Conditions to Effectiveness. This Amendment shall become effective as of
the date hereof on the first date when the Loan Parties have satisfied all of
the following conditions to the satisfaction of the Administrative Agent (the
“Effective Date”):

-3-



--------------------------------------------------------------------------------



 



     (a) Legal Details; Counterparts. All legal details and proceedings in
connection with the transactions contemplated by this Amendment shall be in form
and substance satisfactory to the Administrative Agent, and the Administrative
Agent shall have received (i) from the Borrower, the Guarantors and the Required
Lenders an executed counterpart original of this Amendment; and (ii) all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions as may be reasonably requested
by the Administrative Agent, in form and substance reasonably satisfactory to
the Administrative Agent.
     (b) Each Loan Party shall have delivered to the Administrative Agent for
the benefit of each Lender a certificate dated the Effective Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying
as appropriate as to:
     (i) all action taken by each Loan Party in connection with this Amendment
and the other Loan Documents;
     (ii) the names of the officer or officers authorized to sign this Amendment
and the other Loan Documents and the true signatures of such officer or officers
and specifying the Authorized Officers permitted to act on behalf of each Loan
Party for purposes of this Amendment and the true signatures of such officers,
on which the Administrative Agent and each Lender may conclusively rely; and
     (iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the date of this Amendment certified by the appropriate state
official where such documents are filed in a state office (or, in the event that
no change has been made to such organizational documents previously delivered to
the Administrative Agent since June 9, 2010, so certified by the Secretary or
Assistant Secretary of such Loan Party).
     (c) The Noteholders under the Note Purchase Agreement for the Borrower’s
6.58% Senior Notes due 2016 shall have executed and delivered an amendment to
the Note Purchase Agreement between such Noteholders and the Borrower pursuant
to which the financial covenants and related definitions in such Note Purchase
Agreement are amended to be consistent with the corresponding definitions and
financial covenant ratios and levels set forth in this Amendment. In the event
that the fees paid to such Noteholders at closing in connection with the Third
Amendment to the Note Purchase Agreement of even date herewith as a percentage
of the principal amount outstanding by the Borrower to such Noteholders is
greater than the fees paid the Lenders in connection with this Amendment as a
percentage of the Lenders’ Revolving Credit Commitments, then the fees to be
paid to the Lenders shall be increased such that the percentage amount of fees
paid to the Lenders is equal to the percentage amount of fees paid to the
Noteholders. The Lenders hereby consent to the payment of such fees to the
Noteholders and agree that the payment of such fees shall not constitute a
violation of Section 8.2.19(a) of the Credit Agreement. To the extent that the
Noteholders and the Loan Parties modify the Note Purchase Agreement to
incorporate the restrictions on permitted investments, Permitted Acquisitions,
Dividends and Stock Redemptions as set forth in this Amendment, the Lenders
consent to such modifications notwithstanding Section 2.8(e) of the
Intercreditor Agreement,

-4-



--------------------------------------------------------------------------------



 



subject to the agreement of the Noteholders to consent to the corresponding
modifications set forth in this Amendment.
     (d) Officer’s Certifications. By execution and delivery of this Amendment
to the Administrative Agent, each of the Loan Parties certifies that, as of the
date hereof, after giving effect to this Amendment: (i) the representations and
warranties of each of the Loan Parties contained in Section 6 of the Credit
Agreement and in each of the other Loan Documents are true and correct in all
material respects on and as of the Effective Date and as of the date hereof with
the same effect as though such representations and warranties had been made on
and as of such dates (except representations and warranties which relate solely
to an earlier date or time, which representations and warranties were true and
correct on and as of the specific dates or times referred to therein), and
(ii) no Event of Default or Potential Default has occurred and is continuing or
exists.
     (e) Compliance. Each Loan Party represents and warrants that no default or
event of default shall have occurred or will occur under the terms of any other
agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor as a result of and after giving effect to
the transactions contemplated by this Amendment.
     (f) Payment of Fees. The Borrower shall have paid or caused to be paid to
the Administrative Agent for itself and for the account of the Lenders all fees
accrued through the Effective Date and the date hereof to the extent not
previously paid, and the Borrower unconditionally agrees to pay and reimburse
the Administrative Agent and hold the Administrative Agent harmless against
liability for the payment of all reasonable out-of-pocket costs, expenses and
disbursements, including, without limitation, reasonable expenses of counsel,
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
Amendment and all other documents or instruments to be delivered in connection
herewith.
     4. Miscellaneous.
     (a) Force and Effect. The Credit Agreement and each of the other Loan
Documents are hereby ratified and confirmed and are in full force and effect. No
novation to any Loan Document is intended or shall occur by or as a result of
this Amendment.
     (b) Governing Law. This Amendment shall be deemed to be a contract under
the Laws of the State of New York.
     (c) Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all such counterparts shall together constitute one and the same
instrument. Delivery by telecopy or electronic portable document format (i.e.,
“pdf”) transmission of executed signature pages hereof from one party hereto to
another party hereto shall be deemed to constitute due execution and delivery by
such party; provided, however that any Person making delivery by telecopy or
electronic portable document format shall promptly deliver an executed original
of the same to the Administrative Agent.

-5-



--------------------------------------------------------------------------------



 



     (d) Construction. From and after the Effective Date, each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference,
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall refer to the Credit Agreement as amended
hereby.
[SIGNATURES BEGIN ON NEXT PAGE]

-6-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]
     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

            SPARTECH CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]
ATLAS ALCHEM PLASTICS, INC.
ALCHEM PLASTICS CORPORATION
ALCHEM PLASTICS, INC.
SPARTECH PLASTICS, LLC
By: Spartech Corporation, its sole member
POLYMER EXTRUDED PRODUCTS, INC.
SPARTECH POLYCAST, INC.
SPARTECH TOWNSEND, INC.
SPARTECH POLYCOM, INC.
FRANKLIN-BURLINGTON PLASTICS, INC.
SPARTECH CMD, LLC
By: Spartech Plastics LLC, its managing member
SPARTECH FCD, LLC
By: Polymer Extruded Products, Inc., its managing
member
SPARTECH SPD, LLC
By: Spartech Plastics, LLC, its managing member
SPARTECH MEXICO HOLDING COMPANY
SPARTECH MEXICO HOLDING COMPANY TWO
SPARTECH MEXICO HOLDINGS, LLC
By: Spartech Mexico Holding Company, its sole member
CREATIVE FORMING, INC.
PEPAC HOLDINGS, INC.
SPARTECH RESEARCH AND DEVELOPMENT, LLC
By: Spartech Corporation, its sole member
SPARTECH FRANCE HOLDINGS, L.P.
By: Spartech Polycom, Inc., its General Partner

                  By:           Randy C. Martin        Vice President for all of
the above   

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            PNC BANK, NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            BANK OF AMERICA, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            THE HUNTINGTON NATIONAL BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            COMERICA BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            COMPASS BANK
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[SIGNATURE PAGE TO SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT]

            FIRSTMERIT BANK, N.A.
      By:           Name:           Title:        

 